Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/925,187 filed on July 9, 2020. 
Claims 1-21 are pending.
Claims 1-21 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2020, 9/25/2020, 4/12/2021, 7/23/2021, 9/28/2021, 10/19/2021, 1/25/2022, 2/28/2022 and 6/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Venkatesh et al. (U.S. 2021/0199328).
Regarding claim 1, Venkatesh disclosed a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: 
collecting network usage data from a residential network router operating in a residential space (Venkatesh, [0041], “the controller 102 may collect event data 114 based on changes in a network connection type for a user device 108.” [0043], “the controller 102 may collect event data 114 based on whether a user device 108 for a user is connected to a LAN 502 that is associated with a space 122”); 
processing, by a machine learning algorithm, the network usage data to infer whether a user is present in the residential space (Venkatesh, [0055], “FIG. 7 at step 708, the controller 102 determines a probability 804 of a present status for the selected time entry 902 using the machine learning model 112”); and 
outputting the inference for performing one or more related actions (Venkatesh, [0059], “At step 714, the controller 102 outputs the completed predicted occupancy schedule 110.” [0060], “ the controller 102 may output the predicted occupancy schedule 110 by using the predicted occupancy schedule 110 to control an HVAC system 104”).
Regarding claim 2, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the network usage data is data indicating instances of usage of a network by residents of the residential space (Venkatesh, [0043], “ the controller 102 may collect event data 114 based on whether a user device 108 for a user is connected to a LAN 502 that is associated with a space 122. In this example, the controller 102 may identify one or more devices 108 that are currently connected to a LAN 502 for a space 122”).
Regarding claim 3, Venkatesh disclosed the non-transitory computer readable medium of claim 2.
Venkatesh further disclosed wherein for each of the instances of usage, the network usage data includes at least one of a time of the instance of usage, a duration of the instance of usage, an amount of the instance of usage, a user device associated with the instance of usage, or a user account associated with the instance of usage (Venkatesh, [0044], “an occupancy history log 602 comprises a plurality of time entries 604 that are ordered chronologically. Each time entry 604 may comprise a timestamp 116, a set point temperature 120, an occupancy status 118, and/or any other suitable type of information.”).
Regarding claim 4, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the network usage data is collected in real-time (Venkatesh, [0029] disclosed that “ The event data 114 may comprise a timestamp 116 indicating a time when an event occurred”. Said disclosure means the usage data is collected in real-time).
Regarding claim 5, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed storing the network usage data (Venkatesh, [0044], “the controller 102 populates an occupancy history log 602 (illustrated in FIG. 6) with the event data 114 collected in step 202.” said history log is an event data storage).
Regarding claim 6, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the machine learning algorithm infers from the network usage data whether the user is present in the residential space (Venkatesh, [0055], “FIG. 7 at step 708, the controller 102 determines a probability 804 of a present status for the selected time entry 902 using the machine learning model 112”).
Regarding claim 7, Venkatesh disclosed the non-transitory computer readable medium of claim 6.
Venkatesh further disclosed wherein one or more user devices connected to the residential network router are classified as stationary or non-stationary (Venkatesh, [0037]).
Regarding claim 8, Venkatesh disclosed the non-transitory computer readable medium of claim 7.
Venkatesh further disclosed wherein the machine learning algorithm infers that the user is present in the residential space based at least in part on the classification of a device of the one or more user devices that is mapped to the user as non-stationary (Venkatesh, [0037], “The controller 102 determines that the user device 108 is moving away from the space 122 when the second distance 408 is greater than the first distance 404”).
Regarding claim 9, Venkatesh disclosed the non-transitory computer readable medium of claim 7.
Venkatesh further disclosed wherein the machine learning algorithm infers that the user is present in the residential space based at least in part on the classification of a device of the one or more user devices that is mapped to the user as stationary (Venkatesh, [0037], “The controller 102 compares the first distance 404 at the first time instance to the second distance 408 at the second time instance to determine a travel direction for the user device 108 in relation to time” It is clear that the result of comparison may be that there is no change between the first distance and the second distance, indicating that the user device 108  is stationary).
Regarding claim 10, Venkatesh disclosed the non-transitory computer readable medium of claim 7.
Venkatesh further disclosed wherein the machine learning algorithm further performs network event processing to infer transitions in presence of the user within the residential space (Venkatesh, [0037]).
Regarding claim 11, Venkatesh disclosed the non-transitory computer readable medium of claim 10.
Venkatesh further disclosed wherein the network event processing includes the processing of connections, disconnections, and gradual reception degradation below an acceptable threshold to infer the transitions (Venkatesh, [0042, 0043]).
Regarding claim 12, Venkatesh disclosed the non-transitory computer readable medium of claim 10.
Venkatesh further disclosed wherein the one or more related actions are performed based on the transitions (Venkatesh, [0004], “The device can use the predicted occupancy schedule to control the HVAC system to provide energy savings”).
Regarding claim 13, Venkatesh disclosed the non-transitory computer readable medium of claim 6.
Venkatesh further disclosed wherein the machine learning algorithm is trained to infer whether the user is present in the residential space by: clustering user devices, and per user device cluster, discriminating between autonomous network traffic and user-initiated network traffic (Venkatesh, [0043, 0044]).
Regarding claim 14, Venkatesh disclosed the non-transitory computer readable medium of claim 10.
Venkatesh further disclosed wherein the machine learning algorithm is further trained to infer whether the user is present in the residential space by: classifying devices by stationary state, and discovering presence and absence transition signatures for non-stationary devices (Venkatesh, [0042, 0043]).
Regarding claim 15, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the machine learning algorithm is further trained to infer whether the user is present in the residential space by: building device normal presence weekly patterns, correlating devices to residents of the residential space, and building resident normal presence weekly patterns (Venkatesh, [0051], “Training the machine learning model 112 allows it to determine a probability 804 for whether a user will be present at a space 122 based on a day of the week and a time of the day”).
Regarding claim 16, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the user is a resident of the residential space (Venkatesh, [0004], “”generate a machine learning model that uses collected user information to generate a predicted occupancy schedule that predicts whether a home owner will be home or away at various times of the day” said home is a residential space).
Regarding claim 17, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the inference is output to a user interface for display to the user or another user (Venkatesh, [0033], “cloud computing”).
Regarding claim 18, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the collecting, processing, and outputting are performed by a cloud processing system in communication with the residential network router via a network (Venkatesh, [0033]).
Regarding claim 19, Venkatesh disclosed the non-transitory computer readable medium of claim 1.
Venkatesh further disclosed wherein the collecting, processing, and outputting are performed by the residential network router (Venkatesh, Fig. 16 and [0095] disclosed that the controller 102 comprises a network interface 1606 which may be a router).
Claim 20 lists substantially the same elements as claim 1, in method form rather than medium form.  Therefore, the rejection rationale for claim 1 applies equally as well to claim 20.   
Claim 21 lists substantially the same elements as claim 1, in system form rather than medium form.  Therefore, the rejection rationale for claim 1 applies equally as well to claim 21.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442